PER CURIAM.
Following an evidentiary hearing the trial court denied William Floyd Howard’s motion to vacate consecutive sentences imposed February 25, 1971, on his guilty pleas to two felony charges.
*207Since the submission of this case on appeal the Attorney General has filed with our Clerk official documents attesting to the fact that both sentences have been completed and that appellant was released from custody under the sentences on October 26, 1973.
By reason of appellant’s unconditional release from custody under the sentences sought to be vacated, relief under Rule 27.-26, V.A.M.R., is not available. Bibbs v. State, 476 S.W.2d 590 (Mo.1972); Scroggins v. State, 499 S.W.2d 818 (Mo.App.1973). Accordingly, the appeal is dismissed.
All concur.